Citation Nr: 0732388	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hallux valgus with bunions.  

2.  Entitlement to an initial compensable rating for 
bilateral degenerative changes of the metatarsophalangeal 
joints.  

3.  Entitlement to 10 percent rating based on multiple 
noncompensable service-connected disabilities as provided by 
38 C.F.R. § 3.324.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1981.  

This appeal arises from April 2004 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  X-rays reveal mild to moderate bilateral hallux valgus of 
the great toes.  

2.  VA X-rays reveal minimal degenerative changes at the 
metatarsophalangeal joint, bilaterally.  

3.  By this decision, the veteran is awarded a compensable 
evaluation for service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hallux valgus with bunions have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).  

2.  The criteria for a 10 percent rating for bilateral 
degenerative changes of the changes of the 
metatarsophalangeal joints have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 
5003 (2007).  

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities is dismissed as 
moot.  38 C.F.R. § 3.324.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in March 2006, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
December 2006 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that 
veteran has clearly indicated he was only treated at VA for 
his foot disorders.  Those records have been obtained and 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  In addition, the veteran was examined for VA 
purposes in connection with his claims.   The Board is aware 
the veteran has been awarded benefits by the Social Security 
Administration (SSA).  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  As the veteran has clearly indicated he has 
not been treated for a his foot disorder by any other medical 
provider, there would be no benefit to the veteran in 
delaying his claim to obtain his records from SSA.  As such, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joints or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under the diagnostic code 5003.  In the absence of 
limitation of motion, with X-ray evidence of involvement of 2 
or more major joint or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
is assigned, and with X-ray evidence of involvement of 2 or 
more major joint or 2 or more minor joint groups a 10 percent 
rating is assigned.  38 C.F.R. § 4.71, Part 4, Diagnostic 
code 5003, 5010 (2007).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45 (f)(2007).  

Unilateral hallux valgus operated with resection of the 
metatarsal head is rated as 10 percent disabling.  Severe, 
hallux valgus is equivalent to amputation of the great toe is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2007).  

Bilateral Hallux Valgus with Bunions

An April 2004 rating decision granted service connection for 
bilateral hallux valgus with bunions, effective July 27, 
2000.  The veteran is seeking an initial compensable rating.  

June 1981 service medical records noted a mild bilateral 
bunion deformity.  VA examination in October 1992 noted small 
bunions.  October 1992 VA X-rays of the feet revealed no 
significant abnormalities.  November 1994 VA podiatry records 
noted bunions and hallux valgus.  

May 2000 VA podiatry records indicate the veteran had 
bilateral hallux valgus with no crepitus

VA examination of the feet in February 2004 revealed a mild 
bunion deformity on both feet with mild hallux valgus.  There 
was no malrotation of either great toe.  X-rays of the right 
foot noted the first metatarsal head was prominent.  On the 
left foot there was a bunion with some prominence of the 
first metatarsal head medially.  The diagnostic impression 
was the veteran had mild bunion and hallux valgus deformities 
of both feet.  

Compensable ratings for hallux valgus require evidence 
demonstrating there has been an operative resection of the 
metatarsal head or that the hallux valgus is severe.  There 
is no evidence that a surgical resection of the metatarsal 
head has been performed on either foot.  In addition, the 
veteran's hallux valgus and bunions have consistently been 
describe by physicians as being of mild or moderate severity.  
Based on the evidence of record the Board concludes a 
compensable rating for bilateral hallux valgus is not 
warranted.  

Bilateral Degenerative Changes of the Metatarsophalangeal 
Joints

VA X-rays of the feet in February 2004 revealed minimal 
degenerative changes at the metatarsophalangeal joint, 
bilaterally, and thus, the record includes X-ray evidence of 
arthritis.  Degenerative arthritis, as is set out above, may 
be rated based on limitation of motion of the joint.  In the 
absence of limitation of motion, arthritis is rated based on 
the involvement of the number of joint groups and whether 
there are occasional incapacitating exacerbations.  

The evidence indicates the veteran has degenerative changes 
to two minor joints, the metatarsophalangeal joint of both 
feet.  Those are considered minor joints.  38 C.F.R. § 4.45 
(f).  With involvement of two minors joints a 10 percent 
rating is assigned.  There is no evidence of any 
incapacitating exacerbations.  Therefore, the Board has 
concluded that the evidence supports a 10 percent rating for 
bilateral degenerative changes of the metatarsophalangeal 
joint.  A higher rating than 10 percent is not for 
application as there is no evidence of any incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  As the 
evidence does not demonstrate there has been any variation in 
the severity of the veteran's bilateral hallux valgus or 
degenerative changes of the metatarsophalangeal joints during 
the rating period, staged ratings are not applicable.  

Benefits Under 38 C.F.R. § 3.324

The veteran is also seeking application of 38 C.F.R. § 3.324 
which provides a 10 percent rating when the veteran has 
multiple noncompensable service-connected disabilities.  The 
grant of a 10 percent rating for degenerative changes of the 
metatarsophalangeal joints has resulted in the veteran having 
only one noncompensable service-connected disability.  For 
that reason, a 10 percent rating as provided in 38 C.F.R. 
§ 3.324 is not applicable.  Therefore, the claim for a ten 
percent rating for multiple noncompensable disabilities is 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


ORDER

An initial compensable rating for bilateral hallux valgus 
with bunions is denied.  

An initial 10 percent rating for bilateral degenerative 
changes of the metatarsophalangeal joints is granted, subject 
to regulations governing the award of monetary benefits.  

Entitlement to 10 percent rating based on multiple 
noncompensable service-connected disabilities as provided by 
38 C.F.R. § 3.324, is dismissed.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


